PER CURIAM:
This claim was submitted upon a written stipulation to the effect that respondent is liable for damages in the amount of $155.76, based upon the following facts.
On or about July 1, 1982, claimant was driving his automobile off the Patrick Street Bridge in Kanawha County, West Virginia. The automobile ran over a drain hole on the right side of the exit and was damaged because the metal cover over the grill of the drain was broken and sharply edged. Respondent’s failure to repair the metal grill cover was the proximate cause of the damages suffered by the claimant. The Court makes an award to the claimant for the sum of $155.76, which is a fair and equitable estimate of the damages sustained.
Award of $155.76.